Citation Nr: 1200058	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  11-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertensive vascular disease.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Kenneth S. Beskin, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to June 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

A hearing was held on the issue of entitlement to a higher initial evaluation for hypertensive vascular disease in July 2011, by means of video conferencing equipment with the appellant in New York, New York, before the undersigned acting Veterans Law Judge (VLJ), sitting in Washington, D.C, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

In August 2010, the Veteran submitted a statement raising the issue of compensation pursuant to 38 U.S.C.A. § 1151 for a left arm disorder.  He also sent a statement in January 2011 clarifying that he was filing a claim for a permanent injury to his left arm pursuant to 38 U.S.C.A. § 1151 and requested a status update.  However, that claim is not currently before the Board because it has not been adjudicated by the RO.  Therefore, the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left arm disorder is referred to the RO for appropriate action.

The Board also notes that the issue of service connection for a cardiovascular disorder, to include as secondary to a service-connected psychiatric disorder, is separate from the issue of entitlement to a higher initial evaluation for hypertensive vascular disease.  That issue is not before the undersigned acting Veterans Law Judge who presided over the July 2011 hearing and will be the subject of a separate decision.

In addition, the Veteran has requested equitable relief under the provisions of 38 U.S.C.A. § 503.  A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs.  It is not within the Board's jurisdiction. See Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The request will be referred to the Chairman of the Board for consideration under 38 C.F.R. § 2.7 after this decision of the Board has been issued.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

During his July 2011 hearing, the Veteran testified that he submitted medical records from Columbia Presbyterian Medical Center, which were received by the RO on December 27, 2006.  However, he also stated that the RO and the Appeals Management Center (AMC) informed him that the records were not received.  The Veteran expressed concern as to whether those records were associated with the claims file.

A careful review of the case shows that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in March 2006 for records from the Columbia Presbyterian Medical Center dated from 1992 to the present for the treatment of cardiovascular disease, hypertension, and psychiatric disorders.  In April 2007, a letter was sent to him asking that he provide an address for the Columbia Presbyterian Medical Center.  In May 2007, the Veteran provided the address, and in June 2007, a letter was sent to the Veteran notifying him that records were requested from Columbia Presbyterian Medical Center.  In September 2007, he provided a point of contact at the facility.  

In a November 2007 letter, VA notified the Veteran that a response had not been received from Columbia Presbyterian Medical Center.  It was noted that a second attempt would be made to obtain the records.  A second request was made that same day.   

Meanwhile, the Veteran's former attorney submitted copies of records from the Columbia Presbyterian Medical Center in December 2006.  A letter was also received from her in November 2007 with another copy of his records from Columbia Presbyterian Hospital.  The records from that facility are currently associated with the claims file

Similarly, in October 2007, the Veteran's representative indicated that she was submitting medical records from New York Presbyterian Hospital, and enclosed were x-ray and echocardiogram results dated in August 1992.  VA also sent a letter to the Veteran in November 2007 informing him that his former attorney did not include the records from New York Presbyterian with her October 2007 letter.  However, a letter from the Veteran's former attorney was subsequently received that month with another set of copies of records from New York Presbyterian Hospital.  She also submitted another letter in June 2008 with an additional set of copies of records from New York Presbyterian Hospital.  The records from that facility are currently associated with the claims file.  

Nevertheless, the Board notes that there does appear to be other outstanding records that need to be obtained and associated with the claims file.  In this regard, the Veteran submitted a VA Form 21-4142 in April 2008 in which he authorized VA to obtain medical records from Prime Care Physicians regarding his treatment of hypertension.  The form stated that it would be valid for 180 days from the date the Veteran signed it if he did not revoke the authorization.  A review of the file shows that these records were not requested, and it has been over 180 days since he signed the form; therefore, the Veteran should be asked to provide a new authorization form for records to be obtained from Prime Care Physicians regarding his hypertensive vascular disease.  

Moreover, during his July 2011 hearing, the Veteran testified that he was currently being treated for hypertension by VA.  The most recent VA records are dated in September 2010.  Thus, it appears that there may be additional VA treatment records that have not been obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462   (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Therefore, the RO should attempt to obtain the Veteran's recent VA treatment records. 

In addition, the Veteran testified in July 2011 that his symptoms of hypertensive vascular disease had increased in severity.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected hypertensive vascular disease. 

Lastly, the Board notes the Court's recent holding that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, Veteran testified at his July 2011 hearing that his hypertensive vascular disease contributed to his inability to work. Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board does note that the Veteran is already in receipt of a 100 percent disability evaluation for posttraumatic stress disorder (PTSD).  VA's General Counsel issued VAOGCPREC 6-99 on June 7, 1999, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim. See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34   (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted. 

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel  subsequently took action in November 2009 to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99. 




Accordingly, the case is REMANDED for the following action:

1.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

2.  The RO should obtain and associate with the claims file any VA medical records dated from 1992 to the present that are not already associated with the claims file.  The RO should specifically search for VA medical records pertaining to hypertensive vascular disease that are dated from September 2010 to the present.  

If the records do not exist or further efforts to obtain the records would be futile, the RO should notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

3.  The RO should request that the Veteran either submit or provide the necessary authorization for VA to obtain private treatment records pertaining to his hypertensive vascular disease from Prime Care Physicians.  

If the records do not exist or further efforts to obtain the records would be futile, the RO should notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

4.  The Veteran should be afforded an examination to ascertain the current severity and manifestations of his service-connected hypertensive vascular disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the disorder.  

The examiner should comment as to whether the Veteran's diastolic pressure is predominantly 110, 120, or 130.  He or she should also state whether the Veteran's systolic pressure is predominantly 200 or more.

The claims file and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  A complete rationale must be stated for any opinion provided.

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



